Case: 20-61090     Document: 00516428625         Page: 1     Date Filed: 08/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         August 11, 2022
                                  No. 20-61090
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk


   Jose Ruben Rodriguez-Alvarado; Cristhel Andersy
   Rodriguez-Avila,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A209 433 452
                              BIA No. A209 433 453


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Two natives and citizens of Honduras entered the United States
   illegally. They petition for review of the Board of Immigration Appeals



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61090     Document: 00516428625          Page: 2   Date Filed: 08/11/2022




                                   No. 20-61090


   decision affirming the Immigration Judge’s denial of their claims for asylum
   and withholding of removal. The petition is DENIED.
              FACTUAL AND PROCEDURAL BACKGROUND
         Rodriguez-Alvarado unlawfully entered the United States with
   Cristhel Andersy Rodriguez-Avila, his daughter, on October 1, 2016. The
   next day, October 2, 2016, the Department of Homeland Security served
   both with Notices to Appear and charged them as removable. They admitted
   to the allegations in the Notice to Appear and conceded the removability
   charges.   Rodriguez-Alvarado then applied for asylum, withholding of
   removal, and protection under the Convention Against Torture (“CAT”).
   Rodriguez-Avila was later added to Rodriguez-Alvarado’s asylum application
   as a beneficiary and filed her own withholding of removal application.
         On August 17, 2018, the Immigration Judge (“IJ”) held a hearing on
   both Rodriguez-Alvarado and Rodriguez-Aliva’s applications for relief.
   During this hearing, Rodriguez-Alvarado withdrew his CAT claim and
   testified why he and his daughter feared returning to Honduras. He testified
   he left Honduras because his daughter experienced frequent sexual
   harassment from a gang member. He believes if they return to Honduras, the
   gang will kill him because he took his daughter away from the harassing gang
   member.     He also believes that his daughter will also suffer grave
   consequences.
         Rodriguez-Alvarado learned in September 2015 that gang members
   were harassing his daughter by “surveil[ing] her constantly when she was
   coming to and from” school or church. He was aware of one gang member
   specifically that would sexually harass her “very frequently” by telling her
   “obscene things,” such as that she had to have sex with him by force.
   Rodriguez-Alvardo was concerned for his daughter’s safety, so he and his ex-
   wife decided to move his daughter to Rodriguez-Alvardo’s father’s house




                                        2
Case: 20-61090      Document: 00516428625          Page: 3   Date Filed: 08/11/2022




                                    No. 20-61090


   rather than have her remain at his ex-wife’s where the harassment was
   occurring.
          One day after moving his daughter, he returned to his ex-wife’s house
   to take his son to the doctor. He encountered the gang member who was
   harassing his daughter at the doctor’s office. A child, who happened to be
   his wife’s nephew, was with the gang member and gave Rodriguez-Alvarado
   a note that demanded money and threatened that “consequences for [him]
   would be worse” for him because he moved his daughter away. He testified
   that the note indicated if the gang member did not get the money he needed,
   the gang would “take it . . . out” on him, his daughter, or his son. It also
   warned him not to go to the authorities or “death would be quicker for [him]
   and for [his] children.”
          Rodriguez-Alvarado felt afraid after receiving the note and decided to
   give the gang money. Even though he gave them money, the gang member
   still threatened that if he did not return his daughter to his ex-wife’s house,
   “it would go worse” for him. The gang member said he was specifically
   interested in his daughter and she “had to be theirs.”
          Rodriguez-Alvarado testified that he had another encounter with the
   gang in May 2016. His ex-wife called him to bring her daughter over to her
   home, and Rodriguez-Alvarado complied, allowing her to stay for a few days.
   Soon, he learned the gang’s harassment continued and they tried “by force
   to take her away.” Rodriguez-Alvarado took his daughter back to his father’s
   house for safety. His wife’s nephew then came to him again and told him that
   he would experience dire consequences if she was not returned and that the
   gang member who was harassing his daughter needed more money. This
   time, Rodriguez-Alvarado initially refused to provide money. The nephew
   did not accept his refusal, and Rodriguez-Alvarado eventually gave him a sum
   smaller than the first demand and agreed to give more later.




                                         3
Case: 20-61090      Document: 00516428625          Page: 4    Date Filed: 08/11/2022




                                    No. 20-61090


          The gang continued harassing his daughter at school. Rodriguez-
   Alvarado did not seek help from police authorities because he believed the
   police were also involved in drug and gang activity. He did seek help from
   teachers at her school, but the teachers did not help because they viewed the
   harassment as a “normal thing.” The gang also returned to his ex-wife’s
   house, threatening that if Rodriguez-Alvarado did not return his daughter,
   the situation would worsen. Given the harassment his daughter was enduring
   at this point and after learning that a different young woman he knew was
   raped by a teacher and was never punished, Rodriguez-Alvarado decided to
   leave Honduras with his daughter.
          The IJ found Rodriguez-Alvarado credible but denied his claims for
   asylum and withholding of removal. Rodriguez-Alvarado appealed to the
   Board of Immigration Appeals (“BIA”). The BIA affirmed the IJ’s decision
   and dismissed his appeal.
                                 DISCUSSION
          We review the BIA’s “rulings of law de novo” and factual findings for
   substantial evidence. Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir.
   2001). Factual findings are accepted “unless the evidence is so compelling
   that no reasonable fact finder could fail to find otherwise.” Mikhael v. INS,
   115 F.3d 299, 304 (5th Cir. 1997). We only consider the IJ’s opinion if it
   influenced the BIA. Singh v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018).
          Rodriguez-Alvarado argues the BIA erred in affirming the IJ’s denial
   of both his and his daughter’s claims for asylum and withholding of removal.
   We begin by reviewing his asylum claim. To establish a claim for asylum, a
   petitioner must qualify as a “refugee” under 8 U.S.C. §§ 1101, 1158. A
   refugee is a person who is “unable or unwilling to return to . . . [his] country
   because of persecution or a well-founded fear of persecution on account of
   race, religion, nationality, membership in a particular social group, or




                                          4
Case: 20-61090       Document: 00516428625         Page: 5   Date Filed: 08/11/2022




                                    No. 20-61090


   political opinion.” 8 U.S.C. § 1101(a)(42)(A). The applicant must show
   “specific, detailed facts” to meet this burden and demonstrate the applicant
   suffered past persecution or has a well-founded fear of future persecution.
   Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012) (quoting
   Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994)). Such showing relies on
   “(1) whether a group constitutes a cognizable particular social group; (2)
   whether there is a nexus between the harm and membership in the particular
   social group; and (3) whether the government is unable or unwilling to
   protect the alien.” Gonzales-Veliz v. Barr, 938 F.3d 219, 228–29 (5th Cir.
   2019).
            Rodriguez-Alvarado says the experience he and his daughter endured
   constitutes past persecution based on a protected social group. He identifies
   that social group as “nuclear family” and “immediate family members of
   Cristhel Rodriguez-Avila.” The BIA affirmed the IJ’s decision that this was
   not a “particular social group” for purposes of asylum and therefore also for
   withholding of removal.
            “A particular social group” is defined as a group that is “(1)
   composed of members who share a common immutable characteristic, (2)
   defined with particularity, and (3) socially distinct within the society in
   question.” Jaco v. Garland, 24 F.4th 395, 403 (5th Cir. 2021). Even if
   Rodriguez-Alvarado’s particular social groups meet this definition, he must
   still show a nexus between the harm endured and the particular social group
   itself. See Vazquez-Guerra v. Garland, 7 F.4th 265, 269 (5th Cir. 2021). This
   means the applicant must show the protected ground was “at least one
   central reason for the persecution.” Id. (quotation marks and citation
   omitted). The protected ground “need not be the only reason for harm, [but]
   it cannot be incidental, tangential, superficial, or subordinate to another
   reason for harm.” Sharma v. Holder, 729 F.3d 407, 411 (5th Cir. 2013)
   (quoting Shaikh v. Holder, 588 F.3d 861, 864 (5th Cir. 2009)).



                                         5
Case: 20-61090      Document: 00516428625          Page: 6    Date Filed: 08/11/2022




                                    No. 20-61090


          In this case, we need not reach the question of whether “family
   members of Cristhel Rodriguez-Avila” constitute a particular social group.
   That is because Rodriguez-Alvarado and Rodriguez-Avila fail to show the
   harm they endured was on account of this family connection. Their case is
   similar to one in which an applicant argued she feared returning to Honduras
   because she feared she would be killed by the same individuals who murdered
   her brother. Ramirez-Mejia v. Lynch, 794 F.3d 485, 493 (5th Cir. 2015). Her
   fear was based on anonymous death threats she received that demanded
   information her brother supposedly told her, and eventually led to the
   individuals opening fire on her father’s business because she did not respond
   to the threats. Id. at 487, 493. We held she failed to meet the nexus
   requirement because the threats and violence, and therefore her fear, were
   sourced in the gang’s desire to obtain information and not “hatred of [her]
   family.”   Id. at 493.    We explained even though there were familial
   connections, those relations were incidental to the gang’s informational-
   based motive and not the motivating cause of harm. Id.
          Here, the purpose of the threats to Rodriguez-Alvarado and the
   harassment of his daughter was traced to one gang member’s sexual interest
   in his daughter and not hatred for his daughter’s family or other motivation
   specifically related to the family. Indeed, Rodriguez-Alvarado acknowledged
   in his testimony that “the primary motive of what happened was because of
   [his] daughter,” referring to the gang’s interest in her rather than the family
   itself. The gang members did involve various members of the daughter’s
   family in their effort to pursue her, but that involvement was incidental to the
   gang members’ interest in her. Family membership was not the motivating
   factor behind the harm. Rodriguez-Alvarado and Rodriguez-Avila therefore
   have not shown that there was any nexus between the harm endured and a
   particular social group. They thus cannot state cognizable claims for asylum.




                                          6
Case: 20-61090      Document: 00516428625           Page: 7     Date Filed: 08/11/2022




                                     No. 20-61090


          Rodriguez-Alvarado and Rodriguez-Avila also challenge the BIA’s
   denial of their claims for withholding of removal. They contend the BIA
   abused its discretion because it affirmed denial of their withholding of
   removal claims without any reasoning, instead summarily concluding that
   they could not establish claims for withholding of removal because they failed
   to establish the nexus requirement for asylum.
          The BIA did not abuse its discretion. “To qualify for withholding of
   removal, an applicant must establish that it is more likely than not that his life
   or freedom would be threatened in the proposed country of removal due to
   his race, religion, nationality, membership in a particular social group, or
   political opinion.” Ghotra v. Whitaker, 912 F.3d 284, 288 (5th Cir. 2019)
   (quotation marks and citation omitted). This poses a higher bar for the
   applicant than showing a well-founded fear of persecution for asylum because
   the applicant must show a “clear probability of persecution upon return” and
   not just a well-founded fear of persecution as asylum requires. Roy v. Ashcroft,
   389 F.3d 132, 138 (5th Cir. 2004) (quotation marks and citation omitted).
   Rodriguez-Alvarado and Rodriguez-Avila could not demonstrate these
   elements because they failed to show they even had a well-founded fear of
   persecution. They therefore are unable to meet the higher threshold for
   withholding of removal. The BIA did not err in affirming denial of these
   claims by relying on its asylum analysis.
          The petition is DENIED.




                                           7